Per Curiam.

For the reason assigned in the former cause, the defendant may renew his application on the last non-enumerated day, and by a new affidavit can explain whether the cause stated is the sole ground of his affidavit of merits.
On the last non-enumerated day, the application was renewed, on an affidavit stating, that an inquest had been taken by default in the cause, and out of its order on the calendar, and the usual affidavit of merits. But The Court said, that it was insufficient, as the defendant was required to explain the ground of his defence; but they would give further time for that purpose before the rising of the court. The defendant afterwards produced a further affidavit explaining the grounds of his defence, which The Court said was sufficient, and thereupon granted the motion.
Rule granted.